700 S.E.2d 744 (2010)
In the Matter of A.D.E. and M.R.E., Minor Children.
Appealed by Father.
No. 152P10.
Supreme Court of North Carolina.
August 26, 2010.
Duncan B. McCormick, Lillington, for Father.
Judy N. Rudolph, for Mother.
Jason Gast, Attorney Advocate, for M.R.E., et al.

ORDER
Upon consideration of the petition filed on the 7th of April 2010 by Respondent (Father) in this matter for discretionary review of the *745 decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."